Exhibit 10.1

 



SETTLEMENT AGREEMENT AND MUTUAL RELEASE



 

TIDS SETTLEMENT AGREEMENT AND MUTUAL RELEASE (the "Agreement"), is made and
entered into as of this 29th day of January 2018, by and between Caro Partners
LLC., a Florida corporation, with offices at I005 Indiantown Road, Suite 202,
Jupiter, Florida 33458 ("Caro" or the "Consultant"), and Drone USA Inc., with
offices at 16 Hamilton Street, West Harford Connecticut 06516 the "Company")
(together the "Parties").



WHEREAS, Consultant is in the business of providing services for management
consulting, business advisory, shareholder information and public relations; and
has done so for a period of one year from the dated original signed agreement
dated 12/16/2016. Under the terms of the agreement, the consultant was due
restricted shares of stock and a monthly fee that was not paid for the full year
of services.



WHEREAS, the Parties to this Agreement, in order to avoid the further expense,
delay, and the uncertainties of litigation, desire to buy peace and settle all
claims that the Parties have or may have, one against the other, including, but
not limited to, those that were raised or could have been raised by any Party to
this Agreement. ·



NOW, THEREFORE, in consideration of the promises and covenants contained in this
Agreement, the sufficiency of which is hereby acknowledged, the Parties agree as
follows:



Payment. Drone USA will pay $30,000.00 to Caro Partners LLC by February 2nd,
2018 with an additional payment of $3,000 a month due by the 29st of every month
for ten months as scheduled below. The last tranche of 400,000 shares issued to
Caro Partners goes back to Drone USA

 

 February 29, 2018   $3000.00    July 29, 2018   $3000.00   March 29th 2018  
$3000.00    August 29, 2018   $3000.00   

April 29th 2018



   $3000.00    September 29, 2018   $3000.00   

May 29th 2018



   $3000.00    October 29, 2018   $3000.00   June 29th, 2018   $3000.00  
 November 29, 2018   $3000.00 

 

1.                   Caro Release. For such other valuable consideration, the
sufficiency of which is hereby acknowledged and confessed, Caro hereby releases
and forever discharges DRUS including all related corporations and legal
entities, affiliates and all of DRUS's respective agents, servants, employees,
officers, directors, shareholders, partners, insurers, attorneys, from any and
all claims, actions, demands, rights, damages, costs, loss of profits, expenses,
compensation, complaints, allegations, or causes of action of any kind
whatsoever, at law or in equity, by statute or otherwise, which Caro now has or
may have, known or unknown, now existing, directly or indirectly, that Caro may
have against those persons and entities.

 

2.                  DRUS Release. For such other valuable consideration, the
sufficiency of which is hereby acknowledged and confessed, DRUS hereby releases
and forever discharges Caro, including all of Caro's respective agents,
servants, employees, partners, insurers, attorneys, from any and all claims,
actions, demands, rights, damages, costs, loss of profits, expenses,
compensation, complaints, allegations, or causes of action of any kind
whatsoever, at law or in equity, by statute or otherwise, which DRUS now has or
may have, known or unknown, now existing, directly or indirectly, that DRUS may
have against those persons and entities.

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE - Page 1

 



3.                   Confidentiality. The Parties agree that the terms of this
Agreement will remain completely confidential. The Parties agrees that they will
not disclose to any person or entity" except a spouse, legal counsel, tax
advisors, or as required by law, the terms of this Agreement The parties may,
however, state that they have settled their dispute without disclosing the terms
of this agreement.



4.                   Non-Disparagement. The Parties agree that they will not
communicate disparagingly about the other Party or agent of the either Party,
but will merely say that "the case is settled."



5.                   Non-Assignment of Claims to Third-Party. By execution of
this Agreement, each of the Parties hereby covenants and warrants that no claim,
right or cause of action that they may now have or have had in the past against
each other Party and/or the entities or persons set forth in the preceding
release paragraphs, has previously been conveyed, assigned or in any manner
transferred, in whole or in part, to any third-party. The Parties expressly
represent, covenant, and warrant that they have full authority to release any
and all claims that they may now have or may have had in the past concerning the
Lawsuit, or claims which may have been brought therein.

6.                   Further Assurances. The Parties hereto agree to execute
such other documents and take such other actions as may be reasonably necessary
to further purposes of this Agreement, including dismissal paperwork.

7.                  Governing Law and Venue. This Agreement and any other
documents referred to herein shall be governed by, construed and enforced in
accordance with the laws of the State ofFlorida. Venue shall be Palm Beach
County, Florida.

8.                  Benefit and Burden. This Agreement shall be binding upon and
inure to the benefit of, the Parties hereto, and their respective heirs,
executors, administrators, representatives, successors and assigns.

9.                  Entire Agreement. All agreements, covenants, representations
and warranties, express or implie oral or written, of the Parties concerning the
subject matter of this Agreement are contained herein. No other agreements,
covenants, representation or warranties, express or implied, oral or written,
have been made by any Party to any other Party concerning the subject matter of
this Agreement and no Party is relying upon any representation which is not
expressly set forth in this Agreement. All prior and contemporaneous
conversations, negotiations, representations, covenants and warranties
concerning the subject matter of this Agreement are merged herein. This is an
integrated Agreement.

10.               Past Attorneys' Fees and Costs. Each Party shall bear its or
her own attorneys' fees and costs incurred through the execution of this
Agreement.

11.               Agreements and Waivers. This Agreement may not be modified,
amended, or terminated except by an instrument in writing, signed by each of the
Parties affected thereby. No delay in exercising any right, remedy, or power
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, or power under this Agreement preclude
any other further exercise of any right, remedy, or power provided herein or in
law or in equity.

 

 SETTLEMENT AGREEMENT AND MUTUAL RELEASE - Page 2

 

  

12.               Voluntary Agreement. The Parties further represent, warrant
and declare that they have carefully read this Agreement, had the opportunity to
consult with independent counsel of their own choice, and their signatures below
indicate that this Agreement was made freely and voluntarily by each of the
Parties.

13.               Severability. If for any reason any provision of this
Agreement is determined to be invalid or unenforceable, the remaining provisions
of this Agreement nevertheless shall be construed, performed, and enforced as if
the invalidated or unenforceable provision has not been included in the
Agreement.

14.               Drafting. Drafting and negotiation of this Agreement have been
participated in by each of the Parties, and for all purposes this Agreement
shall be deemed to have been drafted jointly by each of the Parties.

15.              Compromise of Disputed Matters. All Parties agree that this is
a complete compromise of matters involving disputed issues of law and fact. All
Parties assume the risk that facts or law may be other than they believe. It is
understood and agreed to by the Parties that this settlement is a compromise of
doubtful and disputed claims, that the consideration and compliance with this
Agreement is not to be construed as an admission of liability on the part of the
Parties, and that this Agreement is entered into to avoid the expense and
uncertainty of litigation.

16.              Counterparts. If this Agreement is executed in counterparts,
each of which shall be deemed an original, all counterparts so executed shall
constitute one agreement binding upon all of the Parties hereto, notwithstanding
that all of the Parties are not signatory to the same counterpart. In addition,
facsimile signatures will be acceptable and otherwise binding and enforceable on
all the Parties hereto.

17.              Signatures. The Parties hereby acknowledge their agreement to
the above-terms by their signatures below. The Parties represent and warrant
that they have the capacity and that they have read this Agreement, have
consulted with counsel, and signed this Agreement on their own behalf. It is
expressly understood and agreed that the terms of this Agreement are contractual
and not merely recitations and that the agreements herein contain, in any
consideration transferred, or to compromise claims, avoid litigation, and buy
peace. 

 

  DRONE USA, INC.       By:  /s/ Michael Bannon     President and CEO


  

  Caro Partners, LLC       [image_003.jpg]    

 

 

 SETTLEMENT AGREEMENT AND MUTUAL RELEASE - Page 3

